Citation Nr: 1328682	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  13-04 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hammertoe deformity, second digit right foot.

2.  Entitlement to an initial disability rating in excess of 10 percent for anxiety disorder, not otherwise specified. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active military service from September 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran. 

In his January 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) in Washington, D.C..  By a July 2013 letter, he was informed that such a hearing had been scheduled for September 18, 2013.  However, prior to receiving the VA hearing notice, the Veteran withdrew that request, indicating that he would be unable to travel to Washington, D.C. and instead desired an in-person hearing before a VLJ at the local St. Petersburg RO.  See VA Form 21-4138, Statement in Support of Claim, received in February 2013. 

Therefore, the appeal must be remanded so that the Veteran can be rescheduled for a videoconference hearing as requested.  38 C.F.R. § 20.704 (2012). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ at the St. Petersburg RO.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

